 434DECISIONS OF NATIONALBricklayers,Masons and Plasterers'InternationalUnion of America,BricklayersLocalNo. 2,AFL-CIO (Glenshaw Glass Company,Inc.)andJames R. Zollinger and Robert Zollinger, Jr.Cases 6-CB- 1494-l and 6-CB- 1494-2June 6, 1969DECISIONAND ORDERBY CHAIRMANMCCULI OCHAND MEMBERSFANNING ANDJENKINSOn January 6, 1969, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed a brief in support of theTrialExaminer'sDecision, and Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner, andhereby orders that Respondent, Bricklayers,Masonsand Plasterers'InternationalUnion of America,BricklayersLocalNo. 2, AFL-CIO, Pittsburgh,Pennsylvania,itsofficers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: Charges were filed onApril8,1968,by James R. Zollinger and RobertZollinger, Jr., and a consolidated complaint based thereonwas issued on August 29, 1968. The complaint alleges thatthe Respondent (also referred to at times as the Union oras Local 2) violated Section 8(b)(IXA) and (2) of the Actby causing Glenshaw Glass Company, Inc. (referred toLABOR RELATIONS BOARDhere as Glenshaw or the Company) to terminate theemployment of the charging parties because of their lackof membership in Local 2.Iconducted a hearing in this matter at Pittsburgh,Pennsylvania, onOctober 17, 1968. Briefs have beenreceived from the General Counsel and Respondent, andhave been fully considered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.JURISDICTIONAL FACTSGlenshaw is a Pennsylvania corporation with itsprincipal place of business at Glenshaw,Pennsylvania,where it is engaged in the manufacture and sale of glasscontainers.During the 12-month period preceding theissuance of the complaint,itshipped goods and productsvalued in excessof $50,000 from its Glenshaw plantdirectlytopointsoutsidetheCommonwealth ofPennsylvania.IfindthatGlenshaw is an employerengaged in commerce within the meaningof the Act.11.THE LABORORGANIZATION INVOLVEDRespondent admits,and I find,that it is a labororganization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESBackground and IssuesIn its production of glass, Glenshaw uses furnaceswhichmust be periodically taken out of service to berebricked.Glenshaw does not employ a permanent crewfor this purpose, but has for some years hired EdgarCampbell as its foreman for the hiring and supervision ofbricklayers to do the job. Campbell is a member ofBricklayersLocal 28, Erie, Pennsylvania, who movesabout the country as a bricklayer foreman for differentemployers.Because production is lost when a furnace is out ofservice, it is economically justifiable to pay bricklayerspremium pay for overtime and weekends in order toexpedite getting a furnace back into production. Forexample, the Glenshaw job involved in this proceedingrequired19working days, early in April 1968, tocomplete. For it, Campbell needed 8 men working 10hours per day, including Saturdays and Sundays. iThe Glenshawplant is inAllegheny County, of whichPittsburgh is the county seat. Local 2 has jurisdiction overAlleghenyCounty and nine townships of adjoiningWashington County. Although Glenshaw has not enteredinto any formal arrangement or understanding with Local2, it pays its bricklayers the current contractual wages andabides by the working conditions and other provisions ofthe agreement between the Union and union employers.Campbell hired only union bricklayers. He selected hisown men, except for the job steward who is a working'The normal working schedule withinLocal2's jurisdictionwas 7-1/2hours per day, 5 days per week. The base wage rate payableinApril 1968(seeG.C.Exh.3(b))was$6.07-1/2 per hour.Daily overtime and allweekend work were paid at doubletime. Although the amount of payreceived on the Glenshaw job is not directly material to my discussion, Imention it to show that these were well-paid,desirable jobs.176 NLRB No. 54 BRICKLAYERS,MASONS AND PLASTERERS,LOCAL 2bricklayerappointedbytheLocal'sbusinessrepresentative.Campbell made it a practice to hire menwhom he knew to be qualified and, within the area ofLocal 2's jurisdiction he hired, as closely as he could, halfhis crew fromamongLocal 2 members, and half fromother Bricklayer Locals.'Actual work on the Glenshaw furnace job began onTuesday, April 2, 1968. Besides Campbell, there were thenfour men in the crew, EdwinBarris, the steward, anotherLocal 2 man, and two men from the Johnstown Local. Tobeginwork on Saturday, April 6, Campbell hired theZollingers, father and son, the charging parties here, andmembers of Local 75, Greensburg, Pennsylvania, as wellas two additional men from Local 2. Thus, on April 6,therewere eight working bricklayers including thesteward, of whom four were from Local 2, and four fromsisterLocals, plus Campbell from Local 28. On Sunday,April7,afteranumber of telephone conversationsinvolvingMincin,business representativeofLocal 2,StewardBarris,Foreman Campbell, and Glenshaw VicePresidentCricks,Glenshaw laid off the Zollingers andhired two men from Local 2.The issues raised by the testimony and arguments inthis casearewhetherMincin and/or Barris of Local 2caused the termination of the two Zollingers because oftheir nonmembership in Local 2, and whether Mincin, 2days later, effectively withdrew his and Barris' formerobjections to the employment of the Zollingers byGlenshaw.The Events Through Saturday, April 6Since Glenshaw was under no contractual obligation touse Local 2as a hiring agent,Campbell, as its foreman,could and did hire any union man he wanted, except asthis right was qualified by an obligation to hire theparticular person appointed by Local 2 as the steward,and possibly by observance of the practice that half of allbricklayers hired were to be from Local 2.About a week before the job was scheduled to start,Campbell had called Mincin to get his permission to work10 hours per day, and to have Mincin appoint a steward.When the job began on April 2, Campbell had not spokenagainwithMincin.On Saturday, April 6, the twoZollingerswent to work, together with two men fromLocal 2.Barris,as was his right, asked to check their duesbooks, which were in order. As he was looking at theirdues books,Barris saidhe did not think the Zollingerswould be able to work. The elder Zollinger said thatCampbell had hired them and that Barris should talk toCampbell about the matter. That afternoon, Barris cameback to the elder Zollinger and collected $7 for himselfand his son, for work permits. Barris apparently saidnothing to Campbell about the two Zollingers not beingallowed to work.Campbelland Mincin agreethat they had a telephoneconversationSaturdayevening,April 6.According toCampbell's version,itwasMincin who called to tell himthat the Zollingers had to be laid off or the job would bestopped.Mincin also complained, according to Campbell,that Campbell was not abiding by the practice of havingan equal number of Local 2 members on the project.Campbell pointed out to him that he had eight bricklayersworking, four of whom were from Local 2. Mincin'There is a dispute over whether Local 2 did in fact have a 50-50 rule,practice or understanding,and to what extent foremen were required toadhere to it. The testimony on this point will be developed later.435insisted however, that Campbell himself should be countedas an out-of-town bricklayer, thus making the count 5 to 4in favor of the outside locals. Campbell told Mincin that aforeman should not be counted in determining whether the50-50 rule was being observed, but rather than argue moreabout it, he asked Mincin to send him a Local 2 man tobegin work the next morning. Mincin continued to saythat Campbell would have to lay off the two men who hadbegun work on Saturday who were not from Local 2,because there were Local 2 men who were looking forwork.Mincin also told Campbell, according to Campbell,that if he did not lay those two men off he would see thatCampbell never worked again in Local 2's jurisdiction.Mincin's version of his telephone conversation withCampbell is quite different. He agreed that he had calledCampbell at the latter's hotel, but insisted that he did itonly to return Campbell's previous call to him. AccordingtoMincin,Campbell said he was calling to get anadditionalman from Local 2 for the Glenshaw job.Mincin denied that he told Campbell that the job wouldbe shut down unless the Zollingers were laid off. Mincinalso claimed that he had said nothing about the so-called50-50 rule of Local 2. Mincin denied, as a matter of fact,thatLocal 2 had any such rule, and that it was thepractice of his local to allow men from the l l area localswhich surround Local 2's jurisdiction to work freely inAllegheny County.IcreditCampbell'sversionofhistelephoneconversation withMincin on Saturday, April 6. First, itseems improbable that Campbell should have calledMincin to have him send out another Local 2 man thenext morning. That would have made a nine-man crewwhich Campbell did not need. Also, Campbell had notcalledMincin before for Local 2 men (except for asteward) and it seems unlikely that Campbell shouldsuddenly decide to let Mincin pick an unknown Local 2man for him, when he had always previously done his ownselecting.Second,Barris did not deny the Zollingers'testimony that Barris had told them on Saturday that theywould not be permitted to work there. In view of Barris'opposition to the Zollingers' continuing to work, it islikely thatBarrisalertedMincin to get him to callCampbell and to insist that Local 2 men be hired toreplace the Zollingers. Finally I discredit Mincin's versionof the conversation because I find that Local 2 did have a50-50 rule in effect and that Campbell intended to abideby it. Thus, the only way Mincin could deny that he hadanything to do with the termination of the Zollingers wasalso to deny that he was trying to get around his local'sown practice of permitting half the men on a job inAllegheny County to be members of sister locals.The Events of Sunday, April 7As with the testimony about the events of April 6, thereisdisagreement between the witnesses for the GeneralCounsel and those for the Respondent as to what occurredthe next day. But the disagreement as to the facts mainlyrevolves about whetherMincin, as well as Barris, wasresponsible for the termination of the Zollingers. There isno disagreement that Barris made it plain to Campbelland to Cricks, Glenshaw's vice president, that he wouldnot work if the Zollingers worked, and that the othermembers of Local 2 also made it plain that they wouldnot work without a steward.Barristurned this into a littlejoke by saying that he could not work because he wassick, but when Cricks asked him if he would get unsick iftheZollingerswere laid off, Barris said he would 436DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately feel better and, as a matter of fact, wentback to work with the other crew members as soon as theZollingers were fired.The version of the General Counsel's witnesses:I see noneed to give a minutely detailed description of what tookplace Sunday morning after the bricklayers assembled tobegin work. First off, Barris told Campbell that he wouldstop the job if the Zollingers were not laid off. Cricks wascalled at home and was told to come to the plant, thatthere was a work stoppage because of a labor difficulty.In the meantime, Campbell told the Zollingers whatBarris had told him and suggested to them that they try tocontact someone who might be able to help them. Theylefttocallthepresidentof the Bricklayers' StateConference who told them that his only suggestion was totake the matter to the National Labor Relations Board.By the time the Zollingers returned to the plant, Crickshad arrived and he, Campbell and the Zollingers went intoan office to call Mincin. Cricks first talked to Mincin andtold him about the work stoppage and his urgent need toget the job done. Campbell then took the telephone fromCricks to speak to Mincin. According to Campbell,Mincin immediately berated him for bringing Cricks intothe matter at all and repeated his demand of the precedingnight that the two Zollingers be laid off. Campbell toldMincin thatCricks had control of the project and had tobe told of problems like this. He then handed thetelephone back to Cricks. Mincin now told Cricks that theZollingers could go back to work and that the job wouldnot be shut down. He then said that he wanted to speak tothe job steward,Barris.Barriswas called and came to theoffice to speak to Mincin. After some conversation withMincin, Barris said that he could not hear because of thenoise in the office and asked if he could have a privatetelephone. Barris then went to another office to continuehis conversation with Mincin, and the other men preparedto go to work.Barris then appeared from the private office wherepresumably he had been having a conversation withMincin, and announced to Campbell that he was sick andwas going home,and made the same announcement to theother bricklayers.Campbell and Cricks then conferredand got all the bricklayers to come into Cricks' officewhile they put through another telephone call to Mincin.A woman who answered the telephone at Mincin's homesaid that he was gone and would be away all day. Cricksthen asked Barris if he would feel better if the Zollmgerswere laid off,Barris saidhewould, and Cricks thendirected Campbell to discharge the two Zollmgers. Laterthat day, Campbell made arrangements to hire anothermember of Local 2 in order to complete the necessarycrew of eight men.The version of Mincin and Barris:As related by Mincinand Barris, there were two telephone conversations thatSunday morning between Mincin at home and Cricks,Campbell and Barris at the plant. When Cricks calledMincin the first time to tell him of the work stoppageMincin testifiedthat he told Cricks, Campbell and Barrisseparately that the job was to proceed with the Zollmgersallowed to work. Mincin said he bawled Barris out fortrying to stop the job, but whatever it was that Mincinwas telling him, Barris either could not hear, wanted itsaidprivately,orwanted to tellMincin somethingprivately. It was then that Barris asked to talk to Mincinover another telephone. Barris went to another office andMincin was given the telephone number. Although Barriswaited patiently, and although Mincin called the numbergiven him,Mincin was unable to contactBarris.Barristhen returned to the office where Campbell and Crickswere waiting for him. Although Barris does not say so, itisapparent that he must have told Cricks again that hewould not work, because Cricks then called Mincin back.AgainMincin, according to himself and Barris, told thelatter to go back to work, but Barris just slammed downthe receiver and refused to work because he was sick. Itwas then that Cricks offered to fire the Zollingers ifBarris would recover from his illness, and Barris did so.The Union's Responsibility for the DischargesThus, what emerges from the testimony of Mincin andBarris isthat the latter, contrary to the former s specificinstructionsto him, refused to work unless the Zollingerswere laid off. Local 2 admittedin itsanswer that Barriswas its agent,but it contends nevertheless that Local 2was not responsible for the work stoppage, or forBarris'actions,becauseheactedbeyond the scope of hisauthority as steward and union agent, and because Barrisnever claimed that he was acting on the Union's behalf.The Union contends that Barris was motivated in hisrefusal to work with the Zollingers by personalreasons.He had never met the Zollingers before April 6, but heknew that they were not members of his union, Local 2.He knew Campbell, if not personally then certainly byreputation.He bore some animosity toward him becauseCampbell hadneverselected him, before this time, for thedesirable Glenshaw jobs with their long hours at premiumpay. Barris was near retirement age, felt indifferent aboutworking inthe future, and therefore freed from theintimidatingfearof crossing his business agent orCampbell. He resented the fact that Campbell preferredmen from other locals and he expressed this resentment,on April 7, by refusing to work with the newly hiredZollingers,who were not members of Local 2, whenfellow members of his Local were unemployed.Barrismay have been influenced by a personalresentmentagainstCampbell, which was not shared byotherLocal 2 members on the Glenshaw job or byMmcm. Nevertheless, if Campbell had hired only Local 2members,Barris' resentmentagainst Campbell for passinghim over on previous jobs would have had no focus ofopposition. It was only because Campbell washiring menfrom other Locals, specifically the Zollingers, that Barriswas giventhe chance to uphold what he considered to bethe paramountinterestsof his Local, by refusing to workif they remained on the job. I have no difficulty in findingthatBarris' insistencethat the Zollingers be discharged, asan exactionforLocal 2 men continuing to work, wasbecauseof their nonmembership in Local 2. ThisinsistenceofBarriscausedGlenshaw to discriminateagainst theZollingers in violation of Section 8(a)(2), andtherefore constitutes a violation of Section 8(b)(2), if theUnion isresponsiblefor Barris' actions.I think it is, on two grounds. First, I credit Cricks andCampbell over Mincin andBarris asto their respectiverecollections of the telephone conversation on April 7.Mincin wastellingCricks that the Zollingers should bekept on, and at thesame time was tellingCampbell thatthey should be laid off. Mincin was thereby trying to keeptheUnion out of trouble while puttingpressure onCampbell, a Bricklayers' member, to accomplish what heknewBarriswas strivingfor,the termination of theZollingers.Ido not know precisely what Mincin toldBarris intheir conversation or conversations, but it musthave been one of the following: either giving Barrispermissionto call a work stoppage in order to get rid of BRICKLAYERS,MASONS AND PLASTERERS,LOCAL 2the Zollingers (and this is quite probable in view of whatMincin had told Campbell the night before); or to cautionhim that what action he took must appear to be withoutMincin's approval; or to order him not to leave the jobunder any circumstances. Barris never told Mincin in theirconversations that he would allow the Zollingers to work.So, when Barris slammed down the receiver on Mincin,Mincin must have known that a work stoppage wouldensue unlessthe Zollingers were fired, yet he did not callBarris back, but quickly left his home to be gone all daySunday. I find on these facts that Mincin and Local 2bear the responsibility for Barris' refusal to work with theZollingers.Second, even if Mincin had told Barris not to impedetheZollingers'working, Local 2 is still responsible forBarris'failure to carry out instructions. Barris was theUnion's steward and its authorized representative on thejob. That his specific acts were not actually authorized norsubsequently ratified is not, under Section 2(13) of the Actdeterminative as to whether he was acting as the Union'sagent. I have already found thatBarris'actions were notmerely personal, but had as its objective a union aim offorwarding the interests of its members. Thus, the Unionis responsible for Barris' conduct within the scope of hisgeneral authority, granted him under Article III, Section1of the Constitution and Bylaws of Local 2 to "determinewhether or not all bricklayers on the job are members" ofLocal 2.'Mincin'sTelegramof April 9On April 8, the two Zollingers filed charges with theNational LaborRelationsBoard which were served onRespondent the same day. The following day, Mincin senta telegramtoGlenshaw with copies to the Zollingerswhich read as follows:You are notified that Bricklayers' Union Local 2 doesnot object to your employment of James R. Zollingerand/or Robert Zollinger, Jr. or to theirreinstatement inemployment. This confirms what was stated by me inour telephone conversation with you of recent date.A. Mincin,BusinessAgentOn receiving the telegram, the elder Zollinger calledCampbell, on his and his son's behalf, to learn if thismeant that they could return to work. Campbell told himthat Cricks was out of town and that he wanted to talk tohim first. The following Friday, Zollinger, Sr. spoke toCampbell again and Campbell told him that he would nothire the two Zollingers due to the previous trouble, andthat he had to replace them. Campbell pointed out to himthatMincin had already okayed their working on Sunday,but that they had had trouble with Barris despite Mincin'sstatementstoCricks over the telephone. Neither of theZollingers made any further attempt to return to work atGlenshaw.The Union contends that if there was any liability onthe part of the Union for the discharge of the Zollingerson April 7, it terminated with Mincin's telegramof April9 that the Union had no objection to the employment ofthe Zollingers. It should be noted that by Tuesday, April9,Campbell had a full eight-man crew working, of whomthe last two employed weremembersof Local 2, who hadineffectreplacedtheZollingers.To reinstate the'UnitedBrotherhoodof Carpentersand Joinersof America. LocalUnion 2067, AFL-CIO,166 NLRB No 78 (TXD).437Zollingers and still maintain the normal complement ofeight would mean that Glenshaw would have to lay offFerris and Presley, the Local 2 members who had beenhired on Sunday. The telegram did not say that the Unionwould guarantee thatBarriswas withdrawing his objectionto the employment of the Zollingers. The telegram rathermerely reiterated what Mincin had told Cricks on Sunday,thathe,Mincin, had no objection to the Zollingersworking. But Cricks and Campbell knew that Barris hadalreadyeffectivelyoverruledMincin'spermission toGlenshaw to retain the Zollingers.I consider that Cricks was justified in believing that noessentialchange in the situation as of Sunday, April 7,had been accomplished by the telegram of April 9.Assuming that Barris was disobeying Mincin's instructionswith respect to the retention of the Zollingers on April 7,it isobvious that the telegram did nothing to allay Cricks'reasonable fear that Barris would again refuse to work solong as the Zollmgers were holding jobs which wouldotherwise be filled by Local 2 members. I therefore findthatMincm's telegram of April 9 did not effectivelyrepudiate the illegal action which Barris had taken onApril 7, and which there was every reason to believe hewould continue, if the Zollingers were reinstated.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Employer'sactivitiesdescribed in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYAs I have found that the Respondent violated Section8(b)(1) (A) and (2) of the Act, I will recommend that itcease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.The record shows that the Zollingers were discharged attheUnion's behest on April 7, 1968, and that theGlenshaw job was not completed until April 19, 1968. Asa result, the Zollingers were deprived of employmentwhich they would otherwise have had between those dates.Ishall therefore recommend that the Respondent makethemwhole for any loss of pay each may haveindividuallysufferedby 'reason of its discriminatoryconduct. Loss of pay shall be determined in accordancewiththeformula prescribed inF.W.WoolworthCompany,90 NLRB 289, including interest thereon at 6percent per annum in accordance withIsisPlumbing &Heating Co.,138 NLRB 716. I shall also recommend thattheRespondent notify Glenshaw Glass in writing, withcopies to the two Zollingers, that it will not object to theiremployment in the future because of their nonmembershipUpon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following.Conclusions of Law1.Glenshaw Glass Company,Inc., isan employerengaged incommerce within themeaningof Section 2(6)and (7) of the Act. 438DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Bricklayers,Masons and Plasterers'InternationalUnionof America,BricklayersLocal No. 2, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By causing Glenshaw GlassCompany,Inc.,toterminate the employment of James R. Zollinger andRobert Zollinger,Jr.,because of their nonmembership inBricklayersLocal 2,Respondent has engaged in, and isengaging in unfair labor practices within the meaning ofSection 8(b)(2) and 8(b)(1)(A) of the Act.RECOMMENDED ORDERUponthe entire record in this case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,Irecommend that Bricklayers,Masons andPlasterers'InternationalUnion of America,BricklayersLocalNo.2,AFL-CIO, its officers,agents,andrepresentatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Glenshaw GlassCompany, Inc., to lay off, or otherwise discriminateagainstemployees in any way because of theirnonmembership in BricklayersLocal No. 2.(b)Inany other manner restraining or coercingemployees in the exercise of rights guaranteed by Section7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Notify Glenshaw Glass Company,Inc., in writing,withacopy to James R. Zollinger and to RobertZollinger,Jr.,thatithasnoobjectiontotheiremployment by the Company in the future.(b)Make James R. Zollinger and Robert Zollinger, Jr.,whole for any loss of pay they may have suffered byreason of the discrimination against them,in the mannerset forth in the section entitled "The Remedy."(c) Post in conspicuous places in all its businessoffices,meeting halls, and places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix."' Copies ofsaid notice, onforms provided bythe Regional Director for Region 6, shall,after being dulysignedby an authorized representative of BricklayersLocalNo. 2, shall be posted immediately upon receiptthereof,and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken byLocal No. 2to insure that said notices are not altered,defaced orcovered byany other material.(d) Furnish to the Regional Director signed copies ofthe notice marked Appendix for posting by GlenshawGlassCompany, Inc., in places where notices toemployees are customarily posted.Copies ofsaid notice,on forms provided by the Regional Director, shall, afterbeing duly signed by an authorized representative of LocalNo. 2, be returned forthwith to the Regional Director fordisposition by him.(e)Notify the Regional Director for Region 6, inwriting,within 20 days from the date of receipt of thisDecision,what steps Local No.2 has taken to complyherewith.'APPENDIXPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause GlenshawGlass Company, Inc. to lay off, or discriminateagainst,employees in any way because of their nonmembershipinBricklayers Local No. 2.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights which areguaranteedbySection7of the National LaborRelations Act.WE WILL notify Glenshaw Glass Company, Inc., inwriting, with copies to James R. Zollinger and RobertZollinger,Jr.,thatwe have no objection to theiremployment by the Company in the future.WE WILL make James R. Zollinger and RobertZollinger, Jr.whole for any loss of pay they havesuffered because of the discrimination which we causedthem.DatedByBRICKLAYERS,MASONSAND PLASTERERSINTERNATIONAL UNIONOF AMERICA,BRICKLAYERSLOCAL No.2,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice, 1536 FederalBuilding,1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 644-2969.ne event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals,the words "a Decision of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."'In the event that this Recommended Order be adopted by the Boardthis provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."